DETAILED ACTION
Claims 1-4 and 6-21 are presented for examination.
Claim 5 is cancelled.
Claim 21 is newly presented.
Claims 1, 6-8, 11, and 16-18 have been amended.
This office action is in response to the request for continued examination submitted on 28-APR-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Claim Interpretation
Claims do not invoke 35 U.S.C. 112(f). The term “controller” has been interpreted to recite structure (processor and memory). See Applicant Arguments/Remarks 

Response to Arguments – Claim Objections
Applicant’s arguments with respect to the objection of Claims 1 and 16 have been fully considered and are persuasive per amendment.  The objection of Claims 1 and 16 has been withdrawn. 

Response to Arguments – 35 USC § 112(a)
Applicant’s arguments with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive per amendment removing the rejected terms. The rejection of 35 U.S.C. 112(a) has been withdrawn. 

Response to Arguments – 35 U.S.C. 103
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive per the amendments further clarifying the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
TAKEUCHI et al., U.S. Patent Application Publication 2017/0096986 A1 in view of
Lysgaard et al., U.S. Patent Application Publication 2019/0072082 A1 further in view of
Huang et al., U.S. Patent Application Publication 2017/0074244 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
TAKEUCHI et al., U.S. Patent Application Publication 2017/0096986 A1 (hereinafter ‘TAKEUCHI’) in view of
Lysgaard et al., U.S. Patent Application Publication 2019/0072082 A1 (hereinafter ‘Lysgaard’) further in view of
Huang et al., U.S. Patent Application Publication 2017/0074244 A1 (hereinafter ‘Huang’).

Regarding Claim 1: An energy audit tool for assessing energy loss during operation of an existing wind turbine power system, the energy audit tool comprising:

    PNG
    media_image1.png
    541
    781
    media_image1.png
    Greyscale
TAKEUCHI teaches a data collection controller module … communicatively coupled to each of an existing turbine controller of the existing wind turbine power system … over a local area network via a first input/output connection and (Fig. 2 and [0045] TAKEUCHI teaches a wind turbine power system, as shown in Fig. 2, where Local are network is for communication with a data collection device and measuring unit, i.e. collection controller module, where the measuring units are coupled to the device “…Data collection device 80 wirelessly communicates with a wireless measuring unit 70 described later (FIG. 2). A vibration sensor 70A is connected to wireless measuring unit 70 by a wired cable, and a vibration sensor 70B is connected to data collection device 80 by a wired cable (FIG. 2). A wireless LAN (Local Area Network) can be used as a method for wireless communication between data collection device 80 and wireless measuring unit 70…”)

    PNG
    media_image2.png
    538
    835
    media_image2.png
    Greyscale
TAKEUCHI teaches a second input/output connection, respectively, the data collection controller module configured (Fig. 4 and [0059] TAKEUCHI teaches two connections, a connection to the vibration sensor and a connection to the LAN module leading to the access point and to the vibration, i.e. second/input connection “…FIGS. 4(A) and (B) are views illustrating a configuration and a manner of communication of wireless measuring unit 70 in accordance with the first embodiment. Referring to FIG. 4(A), provided inside nacelle 90 are two vibration sensors 70A, wireless measuring unit 70 that receives outputs from two vibration sensors 70A, antenna 81 connected to wireless measuring unit 70, access point 82 corresponding to a repeater of a wireless LAN, and data collection device 80 that communicates with wireless measuring unit 70. Vibration sensor 708 provided to main bearing 60 is connected to data collection device 80. It should be noted that, in the drawing, a broken line indicates a wireless communication path, and a solid line indicates a wired communication path using a cable or the like…”)

    PNG
    media_image3.png
    336
    738
    media_image3.png
    Greyscale
TAKEUCHI teaches to collect operating data of the existing wind turbine power system from the existing turbine controller during operation of the existing wind turbine power system and ([0075] TAKEUCHI teaches collecting vibration data, i.e. operating data, on the wind turbine “…FIG. 6 is a view showing a display example of data in accordance with the first embodiment. FIG. 6 shows the frequency spectrum of vibration based on the measured data. A waveform W2 of the frequency spectrum in FIG. 6 indicates the frequency spectrum of vibration measured under a certain operating condition. Waveform W2 can provide the user with supportive information for diagnosing the operating state of the apparatus to be monitored (main bearing 60) (as being normal/abnormal)…”)
TAKEUCHI teaches a model simulator controller module for analyzing the collected operating data, ([0046] TAKEUCHI teaches to analyze the measured data, i.e. collected operating data “…Each of monitoring terminals 340 corresponds to a personal computer connected to an intra-company LAN. Each monitoring terminal 340 communicates with data server 330 through the Internet 320. In this communication, each monitoring terminal 340 views measured data through data server 330 and analyzes the measured data in detail…”)

    PNG
    media_image4.png
    301
    581
    media_image4.png
    Greyscale
TAKEUCHI teaches …power level from the … power bus via the first input/output connection and the second input/output connection, respectively; and, ([0078] TAKEUCHI teaches determining the output power, i.e. power level based on the rotation speed of the main shaft where the first and second connections collect and report the measurements “…FIG. 7 is a graph for illustrating data measurement and collection in synchronization with an operating condition in accordance with the first embodiment. In the graph of FIG. 7, the axis of ordinates represents the power generation amount generated by power generator 50, and the axis of abscissas represents the rotation speed (number of rotations) of main shaft 20. In the present embodiment, power generation amount information 60A and rotation information 60B are shown. Power generation amount information 60A indicates an output of power generator 50…”)
TAKEUCHI teaches generating a model of the existing wind turbine power system based on the collected operating data … ([0080] TAKEUCHI teaches using the collected data to generate a condition of the device where the model is the conditions “…Specifically, data collection device 80 generates the graph data of FIG. 7 from time-series power generation amount information 60A and rotation information 60B stored in data server 330. From the generated graph data, data collection device 80 calculates a time period corresponding to a range in which predetermined "condition 1" and "condition 2" (FIG. 7) are satisfied as to the power generation amount and the rotation speed of the main shaft (hereinafter also referred to as a condition period)…”)

TAKEUCHI does not appear to explicitly disclose

collection controller module temporarily communicatively coupled
determining the energy loss of the existing wind turbine power system from the model of the existing wind turbine power system

However, Lysgaard teaches collection controller module temporarily communicatively coupled ([0286] Lysgaard teaches the measurement collection is temporarily installed “…FIG. 9A shows a plane view of a preferred embodiment for the measuring arrangement for the collection and storage in a condition monitoring box of measurements from the stationary measurement equipment of a WTG as well as measurements collected by means of a temporarily or permanently installed LiDAR where the condition monitoring system is operating as a stand-alone installation…”)
Lysgaard teaches determining the energy loss of the existing wind turbine power system from the model of the existing wind turbine power system ([0149]-[0150] Lysgaard teaches energy loss from a window turbine which is operated incorrectly due to misalignment which follows a wind sector management plan, i.e. model “…Reducing energy output or shutting down wind turbines obviously lead to a decrease in energy produced by the wind turbine, and this is therefore highly desirable and there is a need for better technologies for measuring and monitoring turbulence and/or wind inflow angle conditions hitting the rotor of individual wind turbines in each wind sector for defining criteria's for a more optimal wind sector management plan only limiting generator power production or shutting down wind turbines when turbulence levels and/or wind inflow angle are actually above permissible limits. For example if the wind direction measurement is not correct, obviously the wind turbine will operate with yaw misalignment, resulting in excessive loads on key components and the entire turbine and reduced generator power production…”)
TAKEUCHI and Lysgaard are analogous art because they are from the same field of endeavor, wind turbine measurement and operation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined collection of operating data of the existing wind turbine power system from the existing turbine controller during operation of the existing wind turbine power system as disclosed by TAKEUCHI by the collection controller module temporarily communicatively coupled and determining the energy loss of the existing wind turbine power system from the model of the existing wind turbine power system as disclosed by Lysgaard.
One of ordinary skill in the art would have been motivated to make this modification in order to monitor the wind turbine for power production as discussed by Lysgaard in ¶[0011] “…Another challenge for condition monitoring of blades, the rotor, generator power production and the tower of a wind turbine is detecting different types of blade damage, any unbalance in individual blade and rotor aerodynamic efficiency, unwanted tower movements and unwanted fluctuations in the generator power production from the wind turbine…” Where in  ¶[0016] Lysgaard discusses the equipment is deployed every second year and the potions are changed which requires the sensors to be temporarily installed “…Additional to these facts the basic setting of the traditional condition monitoring wind direction measurement equipment and the wind speed measuring equipment is made during the manufacturing process and typically every second year these instruments are exchanged during service using different positioning and alignment methods, well knowing that these methods are not accurate----due to different accepted tolerances during the manufacturing and servicing process…”

TAKEUCHI and Lysgaard do not appear to explicitly disclose
and an auxiliary power bus
an auxiliary power level from the auxiliary power bus
the auxiliary power level, and 

However, Huang teaches an auxiliary power bus and an auxiliary power level from the auxiliary power bus and the auxiliary power level ([0027] Huang teaches auxiliary equipment where the auxiliary power level is measured using the switch an cable, i.e. power bus “…FIG. 4 illustrates a wind farm according to an embodiment of present invention. As shown in FIG. 4, the wind farm 3 includes a wind farm controller 300, a cable 301, a multiple of wind turbines 1 according to FIG. 1, a substation level energy storage system 302, a substation level auxiliary equipment 303, a fourth switch 304 being arranged between the substation level energy storage system 302 and the cable 301, a fifth switch 305 being arranged between the substation level auxiliary equipment 303 and the cable 301, and fifth measurement device 306 for measuring the voltage and frequency on its connection to the cable 301. Each of the plurality of wind turbines 1 further includes a third switch 112 arranged between the power output of its converter 101 and the cable 301…”)
TAKEUCHI, Lysgaard, and Huang are analogous art because they are from the same field of endeavor, wind turbine measurement and operation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the data collection controller module temporarily communicatively coupled to each of an existing turbine controller of the existing wind turbine power system as disclosed by TAKEUCHI and Lysgaard by an auxiliary power bus and an auxiliary power level from the auxiliary power bus and the auxiliary power level as disclosed by Huang.
One of ordinary skill in the art would have been motivated to make this modification in order to prevent disadvantages from when there is voltage loss in the system as discussed in ¶[0005] by Huang “…However, each one of these references suffers from one or more of the following disadvantages: 1. it may lose voltage and frequency stability during the transients without appropriate coordination between operations of the generator and the energy storage system of the wind turbine; 2. It may lose voltage and frequency stability during the transients without appropriate coordination between operations of one wind turbine and another…” Continuing in ¶[0006] Huang the advantages of adding auxiliary equipment to help maintain the power “…It is therefore an objective of the invention to provide a method for black starting a wind turbine following islanding operation, wherein the wind turbine comprises auxiliary equipment, a generator, a converter electrically connectable to the generator, and an energy storage system, the generator is electrically connectable to the auxiliary equipment via the converter, the energy storage system is electrically connectable to the auxiliary equipment, the method including: measuring wind blowing smoothness degree; if the measured wind blowing smoothness degree is above a smoothness threshold, selecting the generator as a first power source to supply first power to the auxiliary equipment in V /f control mode and selecting the energy storage system as a second power source to adjust an amount of active power and reactive power fed to the auxiliary equipment by the first power source in consideration of amount of active power and reactive power demand suitable for powering the auxiliary equipment…”

Regarding Claim 2: TAKEUCHI, Lysgaard, and Huang teach The energy audit tool of claim 1, wherein the model simulator controller module is further configured to 
TAKEUCHI teaches generate a report of the energy loss of the existing wind turbine power system. ([0046] TAKEUCHI teaches to display the information, i.e. generate a report of the state of the wind turbine “…Further, each monitoring terminal 340 receives information indicating the state of each apparatus in wind turbine 10 from data server 330, and causes a display unit to display the received information. Monitoring terminal 340 includes a fixed terminal and a portable terminal that is a mobile body…”)

Regarding Claim 3: TAKEUCHI, Lysgaard, and Huang teach The energy audit tool of claim 2, 
TAKEUCHI teaches wherein the report comprises a percentage of how much a plurality of operating states contributed to the energy loss. ([0080] TAKEUCHI teaches determining how often a wind turbine is in each operating state to determine power generation in each, where percentage in each is used to diagnose the wind turbine “…The result of detection is output as information for supporting the user to accurately diagnose the operating state. It should be noted that "condition 1" and "condition 2" are determined as to the power generation amount and the rotation speed, from predetermined upper limit value and lower limit value…”)

Regarding Claim 4: TAKEUCHI, Lysgaard, and Huang teach The energy audit tool of claim 1, wherein the operating data comprises at least one of 
TAKEUCHI teaches voltage, current, rotor speed, pitch angle, active power, reactive power, yaw angle, wind direction, wind speed, nacelle direction, temperature, air pressure, faults, mechanical strains, or combinations thereof. ([0079] TAKEUCHI teaches at least the wind speed “…The operating condition of wind turbine 10 varies depending on the environment, such as a wind condition indicating how wind blows. Operating state data indicating operating states such as vibration, rotation speed, power generation amount, and wind speed varies according to the operating condition…”)

Regarding Claim 6: TAKEUCHI, Lysgaard, and Huang teach The energy audit tool of claim 1, 
TAKEUCHI teaches wherein the data collection controller module is further configured to send the operating data of the existing wind turbine power system and the auxiliary power level and/or the model to a cloud server. ([0044] TAKEUCHI teaches the data collection communicates the data to a cloud server “…Data collection device 80, data server 330, and monitoring terminals 340 communicate through wired and wireless communication paths including the Internet 320. Data server 330 includes a cloud server, for example…”)

Regarding Claim 7: TAKEUCHI, Lysgaard, and Huang teach The energy audit tool of claim 1, 
TAKEUCHI teaches wherein the data collection controller module is communicatively coupled to one or more sensors configured for monitoring the operating data and ([0052] TAKEUCHI teaches the vibration sensor to monitor the state of the bearings, i.e. operating data “…Vibration sensors 70A, 70B are fixedly provided on the rotating outer race of the main bearing, for such a reason that there is no space on the inner-race side and thus it is difficult to access the sensors for maintenance. Specifically, vibration sensors 70A, 70B are fixedly provided on the outer race of main bearing 60 in order to monitor the state of main bearing 60…”)
Huang teaches the auxiliary power level. ([0027] Huang teaches auxiliary power level is measured “…FIG. 4 illustrates a wind farm according to an embodiment of present invention. As shown in FIG. 4, the wind farm 3 includes a wind farm controller 300, a cable 301, a multiple of wind turbines 1 according to FIG. 1, a substation level energy storage system…”)

Regarding Claim 8: TAKEUCHI, Lysgaard, and Huang teach The energy audit tool of claim 7, 
TAKEUCHI teaches wherein the one or more sensors are communicatively coupled to the data collection controller module via an additional, input/output connection. ([0053] TAKEUCHI teaches the sensors are connected to the LAN by the access points, i.e. additional input/output connection “…It should be noted that vibration sensors 70A, 70B and data collection device 80 are connected by wired cables. Data collection device 80 communicates to an antenna 81 and an access point 82 by a wireless LAN. Access point 82 communicates with data server 330 by a wired or wireless LAN…”)

Regarding Claim 9: TAKEUCHI, Lysgaard, and Huang teach The energy audit tool of claim 7, 
TAKEUCHI teaches wherein the one or more sensors comprise at least one of strain gauges, accelerometers, temperature sensors, Micro Inertial Measurement Units (MIMUs), pressure sensors, humidity sensors, speed sensors, airflow sensors, angle of attack sensors, vibration sensors, Light Detecting and Ranging (LIDAR) sensors, optical sensors, anemometers, wind vanes, Sonic Detection and Ranging (SODAR) sensors, infra lasers, radiometers, pitot tubes, or rawinsondes. ([0081] TAKEUCHI teaches at least one of a vibration sensor “…When CPU 75 receives the collection command, CPU 75 starts collection (reception and storage) of the measured data of vibration from vibration sensors 70A (steps S4, S5)…”)

Regarding Claim 10: TAKEUCHI, Lysgaard, and Huang teach The energy audit tool of claim 1, 
TAKEUCHI teaches wherein the operating data comprises time-series operating data, the time-series operating data comprises a sequence of data points collected at set time intervals over a continuous period of time. ([0081] TAKEUCHI teaches time series data measured a t a time interval for a period of time “…Vibration data falling into the condition period described above are identified, and the identified vibration data are stored in a memory of data server 330. That is, the measured data of vibration sensors 70A are stored as timeseries data in memory 76 of wireless measuring unit 70. Therefore, when wireless measuring unit 70 receives a request from data collection device 80, wireless measuring unit 70 measures vibration with a time interval designated by data collection device 80. Data of the vibration measured with the time interval (measured data) are transmitted to data server 330 through data collection device 80. The time interval is based on the condition period described above. Thereby, the vibration data falling into the condition period described above are stored in the memory of data server 330…”)

Regarding Claim 11: A method for evaluating efficiency of an existing wind turbine power system, the method comprising: 
TAKEUCHI teaches … communicatively coupling a data collection controller module of an energy audit tool into each of an existing turbine controller of the existing wind turbine power system …  over a local area network via (Fig. 2 [shown in claim 1] and [0045] TAKEUCHI teaches a wind turbine power system, as shown in Fig. 2, where Local are network is for communication with a data collection device and measuring unit, i.e. collection controller module, where the measuring units are coupled to the device “…Data collection device 80 wirelessly communicates with a wireless measuring unit 70 described later (FIG. 2). A vibration sensor 70A is connected to wireless measuring unit 70 by a wired cable, and a vibration sensor 70B is connected to data collection device 80 by a wired cable (FIG. 2). A wireless LAN (Local Area Network) can be used as a method for wireless communication between data collection device 80 and wireless measuring unit 70…”)
TAKEUCHI teaches a first input/output connection and an additional second input/output connection, respectively; (Fig. 4 [shown in Claim 1] and [0059] TAKEUCHI teaches two connections, a connection to the vibration sensor and a connection to the LAN module leading to the access point and to the vibration, i.e. second/input connection “…FIGS. 4(A) and (B) are views illustrating a configuration and a manner of communication of wireless measuring unit 70 in accordance with the first embodiment. Referring to FIG. 4(A), provided inside nacelle 90 are two vibration sensors 70A, wireless measuring unit 70 that receives outputs from two vibration sensors 70A, antenna 81 connected to wireless measuring unit 70, access point 82 corresponding to a repeater of a wireless LAN, and data collection device 80 that communicates with wireless measuring unit 70. Vibration sensor 708 provided to main bearing 60 is connected to data collection device 80. It should be noted that, in the drawing, a broken line indicates a wireless communication path, and a solid line indicates a wired communication path using a cable or the like…”)
TAKEUCHI teaches during operation of the existing wind turbine power system, collecting, via the data collection controller module, operating data of the existing wind turbine power system from the existing turbine controller during operation of the existing wind turbine power system … ([0075] TAKEUCHI teaches collecting vibration data, i.e. operating data, on the wind turbine “…FIG. 6 is a view showing a display example of data in accordance with the first embodiment. FIG. 6 shows the frequency spectrum of vibration based on the measured data. A waveform W2 of the frequency spectrum in FIG. 6 indicates the frequency spectrum of vibration measured under a certain operating condition. Waveform W2 can provide the user with supportive information for diagnosing the operating state of the apparatus to be monitored (main bearing 60) (as being normal/abnormal)…”)
TAKEUCHI teaches power level … via the first input/output connection and the second input/output connection, respectively; 
TAKEUCHI teaches analyzing, via a model simulator controller module of the energy audit tool, the collected operating data… ([0046] TAKEUCHI teaches to analyze the measured data, i.e. collected operating data “…Each of monitoring terminals 340 corresponds to a personal computer connected to an intra-company LAN. Each monitoring terminal 340 communicates with data server 330 through the Internet 320. In this communication, each monitoring terminal 340 views measured data through data server 330 and analyzes the measured data in detail…”)
TAKEUCHI teaches generating, via the model simulator controller module, a model of the existing wind turbine power system based on the collected operating data… ([0080] TAKEUCHI teaches using the collected data to generate a condition of the device where the model is the conditions “…Specifically, data collection device 80 generates the graph data of FIG. 7 from time-series power generation amount information 60A and rotation information 60B stored in data server 330. From the generated graph data, data collection device 80 calculates a time period corresponding to a range in which predetermined "condition 1" and "condition 2" (FIG. 7) are satisfied as to the power generation amount and the rotation speed of the main shaft (hereinafter also referred to as a condition period)…”)

TAKEUCHI does not appear to explicitly disclose
temporarily communicatively coupling
determining, via the model simulator controller module, an energy loss of the existing wind turbine power system from the model of the existing wind turbine power system.

However, Lysgaard teaches temporarily communicatively coupling ([0286] Lysgaard teaches the measurement collection is temporarily installed “…FIG. 9A shows a plane view of a preferred embodiment for the measuring arrangement for the collection and storage in a condition monitoring box of measurements from the stationary measurement equipment of a WTG as well as measurements collected by means of a temporarily or permanently installed LiDAR where the condition monitoring system is operating as a stand-alone installation…”)
Lysgaard teaches determining, via the model simulator controller module, an energy loss of the existing wind turbine power system from the model of the existing wind turbine power system. ([0149]-[0150] Lysgaard teaches energy loss from a window turbine which is operated incorrectly due to misalignment which follows a wind sector management plan, i.e. model “…Reducing energy output or shutting down wind turbines obviously lead to a decrease in energy produced by the wind turbine, and this is therefore highly desirable and there is a need for better technologies for measuring and monitoring turbulence and/or wind inflow angle conditions hitting the rotor of individual wind turbines in each wind sector for defining criteria's for a more optimal wind sector management plan only limiting generator power production or shutting down wind turbines when turbulence levels and/or wind inflow angle are actually above permissible limits. For example if the wind direction measurement is not correct, obviously the wind turbine will operate with yaw misalignment, resulting in excessive loads on key components and the entire turbine and reduced generator power production…”)
TAKEUCHI and Lysgaard are analogous art because they are from the same field of endeavor, wind turbine measurement and operation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined collection of during operation of the existing wind turbine power system, collecting, via the data collection during operation of the existing wind turbine power system as disclosed by TAKEUCHI by the temporarily communicatively coupling and determining, via the model simulator controller module, an energy loss of the existing wind turbine power system from the model of the existing wind turbine power system as disclosed by Lysgaard.
One of ordinary skill in the art would have been motivated to make this modification in order to monitor the wind turbine for power production as discussed by Lysgaard in ¶[0011] “…Another challenge for condition monitoring of blades, the rotor, generator power production and the tower of a wind turbine is detecting different types of blade damage, any unbalance in individual blade and rotor aerodynamic efficiency, unwanted tower movements and unwanted fluctuations in the generator power production from the wind turbine…” Where in  ¶[0016] Lysgaard discusses the equipment is deployed every second year and the potions are changed which requires the sensors to be temporarily installed “…Additional to these facts the basic setting of the traditional condition monitoring wind direction measurement equipment and the wind speed measuring equipment is made during the manufacturing process and typically every second year these instruments are exchanged during service using different positioning and alignment methods, well knowing that these methods are not accurate----due to different accepted tolerances during the manufacturing and servicing process…”

TAKEUCHI and Lysgaard do not appear to explicitly disclose
and an auxiliary power bus
and an auxiliary power level from the auxiliary power bus 
and the auxiliary power level

However, Huang teaches an auxiliary power bus and an auxiliary power level from the auxiliary power bus and the auxiliary power level ([0027] Huang teaches auxiliary equipment where the auxiliary power level is measured using the switch an cable, i.e. power bus “…FIG. 4 illustrates a wind farm according to an embodiment of present invention. As shown in FIG. 4, the wind farm 3 includes a wind farm controller 300, a cable 301, a multiple of wind turbines 1 according to FIG. 1, a substation level energy storage system 302, a substation level auxiliary equipment 303, a fourth switch 304 being arranged between the substation level energy storage system 302 and the cable 301, a fifth switch 305 being arranged between the substation level auxiliary equipment 303 and the cable 301, and fifth measurement device 306 for measuring the voltage and frequency on its connection to the cable 301. Each of the plurality of wind turbines 1 further includes a third switch 112 arranged between the power output of its converter 101 and the cable 301…”)
TAKEUCHI, Lysgaard, and Huang are analogous art because they are from the same field of endeavor, wind turbine measurement and operation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the temporarily collection controller module of an energy audit tool into each of an existing turbine controller of the existing wind turbine power system as disclosed by TAKEUCHI and Lysgaard an auxiliary power bus and an auxiliary power level from the auxiliary power bus and the auxiliary power level as disclosed by Huang.
One of ordinary skill in the art would have been motivated to make this modification in order to prevent disadvantages from when there is voltage loss in the system as discussed in ¶[0005] by Huang “…However, each one of these references suffers from one or more of the following disadvantages: 1. it may lose voltage and frequency stability during the transients without appropriate coordination between operations of the generator and the energy storage system of the wind turbine; 2. It may lose voltage and frequency stability during the transients without appropriate coordination between operations of one wind turbine and another…” Continuing in ¶[0006] Huang the advantages of adding auxiliary equipment to help maintain the power “…It is therefore an objective of the invention to provide a method for black starting a wind turbine following islanding operation, wherein the wind turbine comprises auxiliary equipment, a generator, a converter electrically connectable to the generator, and an energy storage system, the generator is electrically connectable to the auxiliary equipment via the converter, the energy storage system is electrically connectable to the auxiliary equipment, the method including: measuring wind blowing smoothness degree; if the measured wind blowing smoothness degree is above a smoothness threshold, selecting the generator as a first power source to supply first power to the auxiliary equipment in V /f control mode and selecting the energy storage system as a second power source to adjust an amount of active power and reactive power fed to the auxiliary equipment by the first power source in consideration of amount of active power and reactive power demand suitable for powering the auxiliary equipment…”

Regarding Claim 12: TAKEUCHI, Lysgaard, and Huang teach The method of claim 11, further comprising 
Lysgaard teaches removing the energy audit tool from the existing wind turbine power system. ([0333] Lysgaard teaches the measurement instrument, i.e. audit tool, is temporarily installed and would therefore be removed “…D. Time stamped wind measurements from existing measurement instruments and/or potentially also from temporarily installed measurement instruments…”)

Regarding Claim 13: TAKEUCHI, Lysgaard, and Huang teach The method of claim 11, further comprising 
TAKEUCHI teaches generating, via the model simulator controller module, a report of the energy loss of the existing wind turbine power system. ([0046] TAKEUCHI teaches to display the information, i.e. generate a report of the state of the wind turbine “…Further, each monitoring terminal 340 receives information indicating the state of each apparatus in wind turbine 10 from data server 330, and causes a display unit to display the received information. Monitoring terminal 340 includes a fixed terminal and a portable terminal that is a mobile body…”)

Regarding Claim 14: TAKEUCHI, Lysgaard, and Huang teach The method of claim 13, 
TAKEUCHI teaches wherein the report comprises a percentage of how much a plurality of operating states contributed to the energy loss. ([0080] TAKEUCHI teaches determining how often a wind turbine is in each operating state to determine power generation in each, where percentage in each is used to diagnose the wind turbine “…The result of detection is output as information for supporting the user to accurately diagnose the operating state. It should be noted that "condition 1" and "condition 2" are determined as to the power generation amount and the rotation speed, from predetermined upper limit value and lower limit value…”)

Regarding Claim 15: TAKEUCHI, Lysgaard, and Huang teach The method of claim 11, wherein the operating data comprises at least one of 
TAKEUCHI teaches voltage, current, rotor speed, pitch angle, active power, reactive power, yaw angle, wind direction, wind speed, nacelle direction, temperature, air pressure, faults, mechanical strains, or combinations thereof. ([0079] TAKEUCHI teaches at least the wind speed “…The operating condition of wind turbine 10 varies depending on the environment, such as a wind condition indicating how wind blows. Operating state data indicating operating states such as vibration, rotation speed, power generation amount, and wind speed varies according to the operating condition…”)

Regarding Claim 16: TAKEUCHI, Lysgaard, and Huang teach The method of claim 11, further comprising: 
Huang teaches receiving, via the data collection controller module, an auxiliary power level of an auxiliary power bus of the existing wind turbine power system; ([0017] Huang teaches the axillary equipment can send/receive information “…The power output of the converter 101 is electrically connectable to a power input of auxiliary equipment 102 via a first switch 103 and a transformer unit 104. The auxiliary equipment can be navigation lights used to signal the position of wind turbine, sensors used to get the operation parameters of wind turbine, communication apparatus used to send/receive the feedback/order with the substation, ventilation and heating equipment used to provide the required temperature for the equipment installed in wind turbine, for etc…”)
Huang teaches sending, via the data collection controller module, the auxiliary power level to the model simulator controller module; and, ([0018] Huang teaches a transmitter/receiver for seconding the data from the measurement device “…Further, the wind turbine controller 109 comprises a transmitter/receiver unit for providing for a data link 108 with the first measurement device 107, for providing instruction to the first switch 103 and the second switch 106 to change their switching statuses…”)
Huang teaches generating, via the model simulator controller module, the model of the existing wind turbine power system based on the collected operating data and the auxiliary power level. ([0019] Huang teaches the usage of a model when determining the auxiliary power supply“…If the generator 100 is selected as the first power source: if the energy storage system 105 capacity is enough for the auxiliary power supply with minimum power supply time period, the selected second power source supplies the second power in V/f control mode, otherwise the selected second power source supplies the second power in P/Q control model…”)

Regarding Claim 17: TAKEUCHI, Lysgaard, and Huang teach The method of claim 16, 
TAKEUCHI teaches wherein the data collection controller module is further configured to send the operating data of the existing wind turbine power system and the auxiliary power level to a cloud server. ([0044] TAKEUCHI teaches the data collection communicates the data to a cloud server “…Data collection device 80, data server 330, and monitoring terminals 340 communicate through wired and wireless communication paths including the Internet 320. Data server 330 includes a cloud server, for example…”)

Regarding Claim 18: TAKEUCHI, Lysgaard, and Huang teach The method of claim 16, further comprising 
TAKEUCHI teaches monitoring, via one or more sensors communicatively coupled to the data collection controller module via at least one input/output (I/O), the operating data and ([0052] TAKEUCHI teaches the vibration sensor to monitor the state of the bearings, i.e. operating data “…Vibration sensors 70A, 70B are fixedly provided on the rotating outer race of the main bearing, for such a reason that there is no space on the inner-race side and thus it is difficult to access the sensors for maintenance. Specifically, vibration sensors 70A, 70B are fixedly provided on the outer race of main bearing 60 in order to monitor the state of main bearing 60…”)
Huang teaches the auxiliary power level. ([0027] Huang teaches auxiliary power level is measured “…FIG. 4 illustrates a wind farm according to an embodiment of present invention. As shown in FIG. 4, the wind farm 3 includes a wind farm controller 300, a cable 301, a multiple of wind turbines 1 according to FIG. 1, a substation level energy storage system…”)

Regarding Claim 19: TAKEUCHI, Lysgaard, and Huang teach The method of claim 18, 
TAKEUCHI teaches wherein the one or more sensors comprise at least one of strain gauges, accelerometers, temperature sensors, Micro Inertial Measurement Units (MIMUs), pressure sensors, humidity sensors, speed sensors, airflow sensors, angle of attack sensors, vibration sensors, Light Detecting and Ranging (LIDAR) sensors, optical sensors, anemometers, wind vanes, Sonic Detection and Ranging (SODAR) sensors, infra lasers, radiometers, pitot tubes, or rawinsondes. ([0081] TAKEUCHI teaches at least one of a vibration sensor “…When CPU 75 receives the collection command, CPU 75 starts collection (reception and storage) of the measured data of vibration from vibration sensors 70A (steps S4, S5)…”)

Regarding Claim 20: TAKEUCHI, Lysgaard, and Huang teach The method of claim 11, 
TAKEUCHI teaches wherein the operating data comprises time- series operating data, the time-series operating data comprises a sequence of data points collected at set time intervals over a continuous period of time. ([0081] TAKEUCHI teaches time series data measured a t a time interval for a period of time “…Vibration data falling into the condition period described above are identified, and the identified vibration data are stored in a memory of data server 330. That is, the measured data of vibration sensors 70A are stored as timeseries data in memory 76 of wireless measuring unit 70. Therefore, when wireless measuring unit 70 receives a request from data collection device 80, wireless measuring unit 70 measures vibration with a time interval designated by data collection device 80. Data of the vibration measured with the time interval (measured data) are transmitted to data server 330 through data collection device 80. The time interval is based on the condition period described above. Thereby, the vibration data falling into the condition period described above are stored in the memory of data server 330…”)

Regarding Claim 21: TAKEUCHI, Lysgaard, and Huang teach The energy audit tool of claim 1, 
Lysgaard teaches wherein the energy loss comprises hidden or unknown energy losses, wherein the hidden or unknown energy losses comprise one or more of incorrect transformer tap location, non-optimized torque table, non-optimized pitch table, ([0087] Lysgaard teaches the at least one of determining faults “…Thereby is provided a method that effectively analyses and verifies faults on a rotor of a WTG…”)

Conclusion
Claims 1-4 and 6-21 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen, “Study of LANs access technologies in wind power system” [2010] teaches further information on using a LAN for monitoring a wing turbine system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN E JOHANSEN/Examiner, Art Unit 2127